At the outset, I would like to extend the warm greetings of Pope Francis to the President and to all the delegations participating in the seventy-fourth session of the General Assembly.
Keenly aware that relationships in the international community today are experiencing particular tension and fragmentation, Pope Francis, who dedicated his 2019 New Year’s address to the diplomatic corps accredited to the Holy See to the theme of multilateralism, tirelessly urges every actor on the international stage to strive to promote dialogue at every level as an indispensable step and the antidote to all divisions. In recent years, we have seen the value of effective multilateralism, for example in lifting millions out of poverty, resolving various conflicts, protecting our common home, fighting infectious-disease epidemics and caring for migrants and refugees. At the same time, we are painfully aware of the many ways in which international cooperation and commitment have been inadequate to meet the challenges we face.
Among those challenges, we must consider the situation in the Middle East and the various conflicts, especially in Syria and Yemen, that demand effective cooperation and the courageous commitment of the family of nations in order to put an end to the immense suffering of so many people and to set out on the road to peace and reconstruction. The Israeli-Palestinian peace process, which has been under way for a long time, is of perennial concern and runs the risk of seeing unilateral measures and solutions being advanced instead of a collaborative response from the international community.
Another area of pressing concern involves the situations in Venezuela and Nicaragua, where institutional channels must be fully utilized to find negotiated solutions to political, social and economic problems, ease tensions and alleviate the suffering of the population. In that regard, it is important also that the recommendations presented by the Office of the United Nations High Commissioner for Human Rights be fulfilled. Positive signs include the extension for another year of the mandate, as established in Security Council resolution 2366 (2017), of the United Nations Verification Mission in Colombia. Notwithstanding the many obstacles facing it, the ongoing peace process in Colombia remains an inspiring example for a world of effective multilateralism.
One of the great challenges is the absence of peace and security in many parts of the world. In our common efforts to prevent conflict, end wars through mediation and build post-conflict peace and reconciliation, it is opportune to recall Security Council resolution 1888 (2009) on the tenth anniversary of its adoption. This anniversary is a welcome occasion to renew our dedication to protecting women and children from widespread sexual violence in armed conflict. The use of sexual violence as a weapon of war is absolutely unacceptable and must be stopped. We must never overlook the plight of the children conceived as a result of sexual violence in war. Both mothers and children are innocent victims. They must be protected, assisted and rehabilitated without being separated from their families or communities. No effort must be spared to ensure their full reintegration into society.
The proliferation of weapons is particularly alarming, as it spurs and exacerbates violence, conflict and war. The Secretary-General’s report (A/74/1) documents the fact that armed groups are multiplying, worldwide military spending and arms competition are increasing, and the threat of the weaponization of artificial intelligence, cyberspace and outer space is growing.
Greater multilateral cooperation is likewise needed to create the conditions and take the steps necessary for the elimination of nuclear weapons. The Treaty on the Prohibition of Nuclear Weapons and the Comprehensive Nuclear-Test-Ban Treaty (CTBT) are both important steps towards a nuclear-weapon free world. They are the fruit of the efforts of many States and other stakeholders to promote greater awareness and understanding of the humanitarian consequences and environmental disasters that would result from the use of nuclear weapons and are complements to, not distractions from, to the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), which will hold its tenth Review Conference next year.
One of the triumphs of multilateralism in recent years has been the global mobilization to lift people out of extreme poverty. The implementation of the Millennium Development Goals, in addition to other achievements, has helped lift nearly a billion people out of extreme poverty. The 2030 Agenda for Sustainable Development is an unprecedented multilateral commitment. Yet, as the Secretary-General’s report notes, while much progress has been achieved, if we continue at the present pace, the targets may not be reached by 2030.
When Pope Francis spoke to the General Assembly four years ago (see A/70/PV.3) immediately before the adoption of the 2030 Agenda for Sustainable Development, he emphasized that the new paradigm for development called for by the Agenda must begin with the core principle of the dignity of each human person and must recognize that extreme poverty is primarily a denial of that dignity. He said,
“above and beyond our plans and programmes, we are dealing with real men and women, just like the Government leaders, who live, struggle and suffer, and are often forced to live in great poverty, deprived of all rights.” (A/70/PV3, p. 4)
When we focus on the primacy of the human dignity of every impoverished man or woman, boy or girl, we immediately recognize the need to help them shape their own integral development as subjects, not objects.
Education is a fundamental enabler and key to the achievement of the Agenda for Sustainable Development. Recently, Pope Francis launched the Global Educational Alliance, in which he renewed the invitation to dialogue on how we are shaping the future of our planet and the need to employ the talents of all, since all change requires an educational process aimed at developing a new universal solidarity and a more welcoming society. Pope Francis believes that never before has there been such need to unite our efforts in a broad educational alliance, to form mature individuals capable of overcoming division and antagonism, and to restore the fabric of relationships for the sake of a more fraternal humanity. We are experiencing an era of change: a transformation that is not only cultural but also anthropological, creating a new semantics. In this transformation process, we must have the courage to place the human person at the centre and to work for the promotion of an integral ecology based on the inseparable bonds among concern for nature, justice for the poor, commitment to society and interior peace.
When it comes to care for our common home and the threat posed by climate change, the international community has been galvanizing its multilateral collaboration. We saw it with the Paris Agreement in 2015. We witnessed it again in December in Katowice, with the adoption of the Katowice rulebook to implement the Paris Agreement.
To enhance a multilateral response, there is a particularly urgent need for a transparent framework to promote trust among nations in fulfilling the commitments made. There is a need for more effective multilateral cooperation between the developed and developing world, for example, on financing measures to curb climate change, on technology transfer, on energy issues and on how to apply the principle of common but differentiated responsibilities and respective capacities in burden-sharing. We can and must achieve the goals we set out to accomplish for the sake of future generations. As encouraged by Pope Francis at the Climate Action Summit some days ago, we have to pursue this effort with honesty, courage and responsibility.
As we care for our common home, we must give special attention to the Amazon, where numerous fires have devastated the region. We all recognize how important the Amazon is for the whole world and indeed for the very future of humankind. Beginning a week from tomorrow, on 6 October, Pope Francis will gather in the Vatican a Synod of Bishops from all over the world for the Amazonian region, which will be focused principally on the ecclesial and pastoral challenges of the area, with particular attention given to the indigenous peoples living there and the human, ecological, social and economic issues that are impacting the region and, indeed, humankind.
To ensure that no one is excluded from the benefits of economic development, there must be a multilateral commitment to prosperity for all through the opening up of economic participation to individuals and peoples. People likewise need access to the enjoyment of all their fundamental human rights, which is often denied in situations of conflict or widespread violence, disasters and institutional failure. On this year’s seventieth anniversary of the Geneva Conventions, Pope Francis recalled that these important international legal instruments impose limitations on the use of force and protect civilians and prisoners in time of war. He urged States always to observe the limitations imposed by international humanitarian law, protecting defenceless peoples and civil structures, especially hospitals, schools, places of worship and refugee camps.
One particular right that the international community must ensure with greater vigilance is the right to freedom of thought, conscience and religion, as enshrined in article 18 of the Universal Declaration of Human Rights. In the past year, we have seen an increase in attacks against religious believers. We appreciate the international community’s calling attention to attacks on religious believers and its adoption of various initiatives to protect churches, mosques, synagogues, temples and other religious sites.
Finally, the challenges of international migration and forced displacement demand the comprehensive commitment and action of all States. The Holy See actively supported and engaged in the intergovernmental consultations and negotiations on the Global Compact for Safe, Orderly and Regular Migration. Although the outcome of a compromise, the Global Compact, together with that on refugees, is a significant sign of political will, affirming our shared responsibility to act in solidarity not only as Governments but also with people on the move. Looking ahead, the International Migration Review Forum will be central to the follow-up and review of the Global Compact. All States, regardless of their political position regarding the Compact, should take advantage of that unique Forum to address the emerging challenges and concerns that they face in making international migration more safe, orderly and regular.
For the Holy See, the underlying principle of multilateralism is human fraternity. In that perspective, the Holy See hopes that, as we all look ahead to the seventy-fifth anniversary of the United Nations next year, the international community will revisit the reason why it exists and commit itself anew to the task of uniting nations, associating States and bringing peoples together as one family. The Holy See and the Catholic Church, which is a communion of peoples of all nations and races, is wholeheartedly dedicated to that challenging, noble and necessary common commitment, common work and common good.